Citation Nr: 1509426	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  13-05 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral knee disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

The Veteran had active service from September 2003 to September 2007, including service in Iraq, where the Veteran earned a Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in October 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 


FINDINGS OF FACT

1.  A rating decision issued in December 2008 denied service connection for a bilateral knee condition, and that decision became final in the absence of disagreement or submission of new evidence.

2.  VA outpatient medical treatment records dating from February 2009 to the present, VA examination reports, and private clinical opinions regarding treatment for and etiology of bilateral knee pain are new and material to reopen the claim.

3.  The Veteran's bilateral knee disability is at least as likely as not etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  Evidence received since a December 2008 rating decision which denied service connection for bilateral knee disability became final is new and material, and the decision is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral knee disability, characterized as chondromalacia patellae, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Request to reopen claim

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New and material evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The requirement of the receipt of new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  When a claim to reopen is presented, a two-step analysis is performed.  VA determines whether the evidence presented or secured since the last final disallowance of the claim is 'new and material' as defined above.  See Elkins v. West, 12 Vet. App. 209 (1999); see also 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.  In determining whether the evidence is new and material, the credibility of the newly presented evidence, that is, evidence obtained since the last final disallowance, is presumed.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for the evidence required to reopen a claim.  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

VA medical records obtained since the December 2008 rating decision include VA treatment records which reflect that the Veteran has been treated for bilateral knee pain.  In addition, the Veteran has submitted statements reflecting that he gets chiropractic treatment for knee pain.  The chiropractor has submitted statements linking the Veteran's knee pain to his service or to his service-connected lumbar spine disability.  The Board agrees with the RO's determination that these items of evidence, among others, are sufficient to reopen the claim.  The claim has properly been reopened.

Once a claim is reopened, the claim may be considered on the merits, if development is complete, or VA may determine that further development of the claim is required.  In this case, the Board agrees with the RO's determination that the claim may be addressed on the merits, and will proceed with appellate review.


Claim for service connection for bilateral knee disability

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that the evidence establish: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

That an injury or event occurred in service alone is not enough.  There must be chronic disability resulting from that injury or event.  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements listed above is through a demonstration of continuity of symptomatology, if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Patellofemoral syndrome is not defined as a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  

Facts and analysis

The Veteran reports that he experienced knee pain in service, but did not seek treatment when he had the pain, because he was in a combat area.  The service treatment records associated with the claims file, including the Veteran's July 2007 separation examination and report of medical history, are silent for indications that the Veteran reported knee pain.  The Board notes, however, that a list of scheduled appointments included in the service treatment records reflects that the Veteran received primarily psychiatric treatment, including an inpatient hospitalization, after his return from combat.  Although the list of appointments and dates of hospitalization for psychiatric treatment are shown, the actual records of the treatment provided are not associated with the claims files.    

Following the Veteran's separation from service in early September 2007, he submitted claims for service connection for four disabilities, but this claim did not include or reference knee pain.  VA examinations of the Veteran's skin and low back conducted in March 2008 do not reference complaints or findings of knee pain.

In October 2008, when slightly more than a year had elapsed after the Veteran's service discharge, he sought service connection for a malignant neurofibroma, a lumbar disability, and a bilateral knee disability.  The Veteran did not disagree with the denial of service connection for bilateral knee disability, and the denial became final.

During the months after he submitted the October 2008 claim for service connection for a bilateral knee disorder, the Veteran was seeking VA evaluation and treatment of his neurofibroma, which, although initially thought to be benign, provided to be malignant when pathology reports became available.  VA treatment notes dated in February 2009 reflect that "pain, knee joint" was on the VA medical "Problem List."  The records associated with the claims file do not reflect when notation of knee pain was added to the Problem List, or why.  

In September 2012, the Veteran sought to reopen the claim for service connection for a bilateral knee disorder.  The examiner who conducted July 2013 VA examination summarized the Veteran's VA treatment for his knee condition, noting that the Veteran was referred to physical therapy instruction on decreasing knee pain in June 2009 and obtained a knee sleeve in July 2009, and was treated intermittently for knee pain thereafter.  The examiner noted that the provider who treated the Veteran in July 2012 noted that the Veteran's knee pain "may have started in service" but continued because the Veteran failed to follow through with the treatment plan and exercises recommended in 2009.  

The examiner who conducted the 2013 VA examination noted that the Veteran had a history of shin splints, SI joint dysfunction, back pain, and had a leg length discrepancy.  The examiner opined that the Veteran's patellofemoral syndrome was likely related to overuse and repetitive stress.  The examiner also noted that the Veteran had a history of back pain, which can result in an abnormal gait pattern.  The examiner opined that the Veteran's bilateral knee patellofemoral syndrome was not incurred in service or as a result of any service-connected disability, but did not explain the basis for this conclusion.  In particular, the Board notes that the Veteran reported more repetitive stress on the knees during combat than post-service, since the record reflects that the Veteran's post-service employment has included university classes, and manual labor has been intermittent for brief periods.  

In December 2013, the examiner provided an addendum indicating that the Veteran had a "slightly abnormal gait" which was "likely transient" and "could be due to lumbar strain."  The examiner opined that the severity and chronicity of the abnormal gait was not significant enough to cause repetitive stress on the knee joints.  The Board finds that, to the extent this opinion is adverse to the Veteran, the rationale is unpersuasive.  The examiner failed to note that the Veteran's abnormal gait had been described by several providers over the years, and had been attributed, in part, to a service-connected neurofibroma and excisions of that tumor, and did not discuss the fact that service connection had been granted for lumbar strain based on the severity and chronicity of that disability.  

The Veteran submitted two medical statements from his treating chiropractor, A.H., D.C.  The two statements from Dr. A.H., both received in 2014, are essentially the same.  Dr. H. stated a belief that the Veteran's bilateral knee pain was "connected to his back pain."  Dr. H. explained that low back/pelvis/sacral misalignment affects the nerves that innervate each knee.  Since the Veteran has been granted service-connected for a back disability, this statement is essentially favorable to the Veteran, although Dr. A.H.'s statement does not explain why this principle results in knee pain in the Veteran's case.

The Veteran presented testimony before the Board in 2014, setting forth his belief that wearing heavy garb and equipment (weighing over 75 pounds total) during deployment, sitting cramped in Humvees on convoy, jumping out of the Humvees and frequently dropping to a position on one knee, and other incidents of deployment, caused the onset of knee pain.

There is no record that the Veteran reported knee pain in service, although, as noted above, the service treatment records appear to be incomplete.  The Veteran first reported knee pain to VA in October 2008, when a year had elapsed after his service.  Patellofemoral syndrome is not defined for VA purposes as a chronic disorder for which service connection may be presumed, so service connection may not be granted solely on the basis that the pain was reported within one year and one month after the Veteran's service discharge.  38 U.S.C.A. § 1101.  

The medical evidence is essentially in equipoise ("may" have had an onset in service) as to whether the Veteran had chronic and continuous bilateral knee pain related to service.  No provider has identified a post-service cause of bilateral knee patellofemoral syndrome other than the Veteran's back pain or excision of part of the gluteal muscle, right buttock, to treat service-connected neurofibroma, but no provider has presented a persuasive, definitive opinion that service-connected back disability or gluteal disability are the cause of the Veteran's bilateral knee pain in this case.

In short, the evidence obtained is essentially in equipoise.  The Board finds no evidence that decreases the credibility of the Veteran's testimony that bilateral knee pain has been chronic and continuous, although intermittent, since the combat portion of his service.  In that regard, the Board notes that the Veteran is in receipt of a total schedular evaluation, regardless of the outcome of this appeal.  

Since the medical evidence is essentially in equipoise, the Veteran's lay statements and testimony warrant resolving reasonable doubt in the Veteran's favor.  The claim for service connection for bilateral knee disability may be granted.  As this determination is favorable to the Veteran, no further discussion of VA's duty to notify or assist is required.  


ORDER

The claim for service connection for bilateral knee disability is reopened and granted.  


____________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


